Citation Nr: 0002898	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-17 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to exposure to ionizing radiation.

2.  Entitlement to the assignment of higher disability 
ratings for post-traumatic stress disorder (PTSD), rated as 
10 percent disabling from September 27, 1996, and 30 percent 
disabling from December 23, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied service connection for 
prostate cancer and increased the veteran's disability rating 
for PTSD to 10 percent, effective September 27, 1996.  The 
Board observes the veteran testified before the undersigned 
Board Member at an October 1999 Video Conference.

During the pendency of this appeal, a June 1999 RO rating 
decision increased the veteran's PTSD disability rating to 30 
percent.  Inasmuch as the veteran has continued to express 
dissatisfaction with the 30 percent rating, has otherwise not 
withdrawn his appeal for an increased disability rating for 
his PTSD, and in light of the fact that the maximum schedular 
disability rating has not been assigned to date, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or link between 
the veteran's period of active duty service and his 1983 
diagnosis of prostate cancer, to include as due to exposure 
to ionizing radiation.  

2.  For the period September 27, 1996 through December 22, 
1998, service-connected PTSD is not shown to be productive of 
more than mild social and industrial impairment; or more than 
decreased occupational and social impairment only during 
times of stress, due to mild or transient symptoms.

3.  For the period December 23, 1998 through February 16, 
1999, the veteran's service-connected PTSD is not shown to be 
productive of more than definite social or industrial 
impairment; or more than occupational and social impairment, 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

4.  Effective February 17, 1999, the veteran's service-
connected PTSD is shown to be productive of symptoms of 
considerable social and industrial impairment; and 
occupational and social impairment, producing reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for prostate cancer due to exposure to ionizing radiation is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for PTSD for the period 
September 27, 1996 to December 22, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.125-
4.130, Diagnostic Codes 9411 (1999).  

3.  The schedular criteria for entitlement to a disability 
rating in excess of 30 percent for PTSD for the period 
December 23, 1998 to February 16, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.125-
4.130, Diagnostic Codes 9411 (1999).



4.  Effective February 17, 1999, the schedular criteria for a 
disability rating of 50 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.125-
4.130, Diagnostic Codes 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for prostate cancer

The veteran contends that he is entitled to service 
connection for prostate cancer on the basis that his February 
1983 prostate cancer diagnosis (and resulting prostatectomy) 
was caused by exposure to ionizing radiation while serving in 
the forces occupying Nagasaki, Japan, shortly after the 
atomic bomb was detonated there.

The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Furthermore, where a veteran who served for ninety (90) days 
or more during a period of war (or during peacetime service 
after December 31, 1946) develops certain enumerated diseases 
specific to radiation-exposed veterans, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. §  3.309(d) 
(1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  At 
the outset, the Board observes that prostate cancer is not a 
disease listed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. §  
3.309(d).  Therefore, the Board finds that the veteran is not 
presumptively entitled to service connection for prostate 
cancer under these laws and regulations. 

At this point, the Board notes that prostate cancer is 
specifically addressed as a "radiogenic disease" that my be 
caused by exposure to ionizing radiation, pursuant to 38 
C.F.R. § 3.311 (1999).  However, before the Board may proceed 
to examine the merits of the veteran's claim, it must 
determine whether the veteran has submitted well-grounded 
claims as required by 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-
68(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation. If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran's service medical records (SMRs) are devoid of 
any evidence that the veteran complained of, was treated for, 
or diagnosed with, prostate cancer or any disease affecting 
the prostate gland.  Post-service medical records show that 
in February 1983, the veteran was diagnosed with 
adenocarcinoma of the prostate and underwent a radical 
retropubic prostatectomy.  

As noted previously, claims of service connection based upon 
exposure to ionizing radiation are also governed by 38 C.F.R. 
§ 3.311 (1999), which, in pertinent part, specifically 
defines prostate cancer as a "radiogenic disease", provided 
it is manifested five years or more after exposure to 
ionizing radiation.  38 C.F.R. § 3.311 (b)(2)(xxiii), 
(b)(5)(iv).  When presented with a claim for service 
connection for a radiogenic disease, 38 C.F.R. § 3.311 
requires, in summary, a determination of whether a veteran 
has been exposed to ionizing radiation, and data concerning 
the size and nature of the radiation dose must be requested 
from the appropriate office of the Department of Defense, 
after which the claim must be reviewed by the Under Secretary 
for Benefits, who is charged with making a determination as 
to whether the veteran's disease was the result of exposure 
to radiation in service.  See 38 C.F.R. § 3.311.

A review of the record reveals that the RO conformed to the 
requirements of 38 C.F.R. § 3.311 in developing the veteran's 
claim.  In a December 1998 letter from the Defense Threat 
Reduction Agency (DTRA) to the RO, it is stated that the 
veteran's participation with occupation forces of Nagasaki 
was confirmed.  The DTRA determined that the maximum possible 
dose received by the veteran during his service in Nagasaki 
was less than one rem.  The DTRA further commented that 

[t]his does not mean that any individual approached 
that level of exposure.  In fact, it is probable 
that the great majority of servicemen assigned to 
the Hiroshima and Nagasaki occupation forces 
received no radiation exposure whatsoever, and that 
the highest dose received by anyone was few tens of 
a millirem.   

The RO then referred this matter to the Under Secretary of 
Health in February 1999, for a medical opinion.  Later that 
month, the Under Secretary of Health released a medical 
opinion stating that "[t]he sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low and not 
clearly established..."  In light of the foregoing, it was 
opined that "it is unlikely that the veteran's prostate 
cancer can be attributed to exposure to ionizing radiation in 
service."   

The veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
etiologically related to exposure to radiation in service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. 
§§ 3.303(d); 3.311(b)(4).  However, the claims file contains 
no medical evidence linking the veteran's diagnosed prostate 
cancer, and resultant removal of the prostate, to in-service 
exposure to ionizing radiation.  As has already been noted, 
the medical evidence of record indicates only that it is 
unlikely that the veteran's prostate cancer is etiologically 
linked to ionizing radiation exposure during service.  
Without medical evidence linking the veteran's current 
disability to service, the veteran's claim for service 
connection for prostate in this case is not well grounded.

Therefore, the only evidence of record to support the 
veteran's claims of service connection for prostate cancer, 
as a result of exposure to ionizing radiation or otherwise, 
is the October 1999 Video Conference testimony presented by 
the veteran and his wife, as well as the variously dated 
written statements of the veteran, his family, and 
acquaintances.  However, as a matter of law, these statements 
do not satisfy the medical nexus requirement and cannot, 
therefore, render his claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is medical evidence showing that 
his current disability is related to service.  By this 
decision, the Board is informing the veteran that evidence of 
medical causation is required to render his claim well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

II.  PTSD increased rating claim

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The Court has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher disability rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, VA treatment records, 
private medical records, and the veteran's Video Conference 
testimony and written statements.  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Pursuant to a March 1997 RO rating decision, the veteran was 
initially granted service connection for PTSD and assigned a 
noncompensable disability rating, effective September 27, 
1996.  In January 1998, the RO rendered a rating decision 
increasing the veteran's disability rating to 10 percent, 
effective September 27, 1996.  In accordance with a June 1999 
rating decision, the veteran's disability rating was 
increased to 30 percent, effective December 23, 1998, which 
has remained in effect ever since.  

A March 1997 VA PTSD examination report stated that the 
veteran appeared preoccupied, but he was pleasant, polite, 
and friendly.  Speech was coherent and relevant.  He was 
oriented to time, place, and person, memory was intact, and 
there was no evidence of thought disorder, or suicidal or 
homicidal ideation.  The veteran denied depression at the 
time of examination, but he complained of flashbacks and 
occasional nightmares of his wartime experiences.  The 
diagnosis was PTSD associated with combat duties during World 
War II, which appeared to be in partial or social remission.  
There were some residual symptoms of occasional sleep 
disturbance, nightmares, and flashbacks.  His global 
assessment of functioning score (GAF) was 70.   

An August 1997 VA examination report recounted the veteran's 
complaints of having daily intrusive thoughts, which was 
aggravated by the recent 50th anniversary of the atomic 
bombing in Japan.  The veteran also complained of disturbed 
sleep due to nightmares, some symptoms of exaggerated startle 
response, and some irritability and anger.  The examiner 
noted that the veteran has been able to maintain good 
relationships with his wife, children, and grandchildren.  
Objectively, the veteran was casually attired and kempt in 
appearance.  Speech was logical and goal oriented, but his 
mood was dysphoric and accompanied by tearfulness.  
Psychomotor activity was slightly increased.  The diagnoses 
included the following: major depressive disorder, resolved; 
PTSD, mild to moderate, chronic; cluster C traits with 
perfectionist quality; and a GAF of 66.  The examiner further 
opined that the veteran appeared to have had PTSD symptoms 
dating back to the mid to late 1940's, but that symptoms were 
minimal until recently.

VA clinical records for the period September 1998 to February 
1999 show the veteran suffered from symptoms of insomnia, 
sleep disturbance, nightmares, anxiety, depression, fatigue, 
flashbacks, intrusive thoughts, and thoughts of suicide.  

A February 1999 outpatient clinical record revealed that the 
veteran was clean and well groomed, made good eye contact, 
was cooperative, and spoke coherently.  He was tearful and 
emotional, affect was depressed, and mood was irritable and 
grouchy.  The veteran complained of sleep disturbance, 
nightmares, suicidal ideation, and poor memory.  The 
impression was chronic PTSD, with secondary nonpsychotic, 
recurrent major depressive disorder.  The GAF was 46.

A March 1999 outpatient clinical record recited the veteran's 
complaints of having difficulty concentrating and continued 
sleep disturbance, although his depression had improved since 
the last visit.  The impression was chronic PTSD, with 
secondary nonpsychotic, recurrent major depressive disorder.  
The GAF was 48.

An April 1999 outpatient clinical record noted that the 
patient was doing "so-so", with complaints of continued 
sleep disturbance that was associated with morning 
depression.  There was also some suicidal ideation noted.  
The impression was chronic PTSD, with secondary nonpsychotic, 
recurrent major depressive disorder.  The GAF was 42.

A May 1999 outpatient clinical record stated that the veteran 
avoided people, continued to have sleep disturbance and 
nightmares, but that his Prozac prescription has helped 
alleviate his symptoms.  The impression was chronic PTSD, 
with secondary nonpsychotic, recurrent major depressive 
disorder.  The GAF was 45.

A May 1999 VA PTSD examination report noted that the 
veteran's claims file was reviewed by the examiner prior to 
the interview.  The veteran was neatly dressed and groomed, 
and showed good attention and energy, answering questions in 
detail. but he presented as dysphoric and very depressed, 
making little eye contact.  The veteran complained of 
worsening symptoms.  Current medications were noted to be 
Trazadone, Prozac, and Buspar.  The veteran stated that most 
of his activity was at his home, where he did chores around 
the house.  He seldom went into town or socialized with 
others, besides his wife and family, and he preferred to 
avoid others, and large crowds in particular.  The veteran 
complained of getting only 5 hours of restless sleep per 
night, with nightmares of his wartime experiences.  He also 
stated he was easily upset or angered by small frustrations 
or setbacks, was often tearful, experiences some suicidal 
thoughts, and felt hopeless, sad, and out of control much of 
the time.  Objectively, the veteran was depressed and 
tearful, but his speech was logical and there were no 
indications of hallucinations, delusions, or formal thought 
disorder.  He was oriented times three and his memory and 
concentration appeared adequate.  The examiner's impression 
was that the veteran has suffered from PTSD symptoms since 
World War II, with avoidance, reduced stress tolerance, sleep 
problems, nightmares, intrusive recall, reduced emotional 
recall, and depression.  Anxiety appeared controlled due to 
his general isolation from the outside world, and his 
marriage was stable.  His symptoms of depression were noted 
to have worsened recently, representing a secondary disorder 
arising from his PTSD, "so that the total social and 
industrial impairment due to mental disorders would be 
attributable to his service-connected disorder."  The 
diagnoses were as follows: PTSD, chronic, with secondary 
major depressive disorder; cluster C personality traits; and 
a GAF score of 48.

In August 1999, an outpatient clinical record reported that 
the veteran complained of keeping his emotions inside.  While 
describing his emotional pain, the veteran was observed to be 
weeping, very distraught, and under a lot of stress.  The 
impression was chronic PTSD, with secondary nonpsychotic, 
recurrent major depressive disorder.  The GAF was 41.

An October 1999 outpatient clinical record recounted the 
veteran's complaints of wanting to be left alone, and of 
suffering from flashbacks, sleep disturbance, nightmares, 
anxiety, and suicidal ideation.  Objectively, the veteran was 
anxious, tense, suspicious, irritable, and dysphoric.  He 
made good eye contact, speech was coherent and relevant, and 
there was some insight and judgment.  The assessment was 
chronic PTSD, with secondary nonpsychotic, recurrent major 
depressive disorder.  The GAF was 39.

The Board has also considered the October 1999 Video 
Conference testimony presented by the veteran and his wife, 
as well as the variously dated written statements of the 
veteran, his family, and acquaintances, which contend that 
the veteran's symptoms resulting from PTSD are more severe 
than the current disability ratings suggest.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has noted that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board has carefully 
examined the entire record and finds that the separate 
disability ratings assigned for the veteran's PTSD by the RO 
accurately reflects the relative severity of his disability 
at any given time, consistent with the requirements of 
Fenderson.  

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
Board notes that by regulatory amendment effective November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, including 
PTSD.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As this case has 
been pending since March 1995, the veteran's claim the 
assignment of a higher disability rating for PTSD will be 
considered under the criteria in effect prior to and after 
November 7, 1996.

Prior to November 7, 1996, a 10 percent disability rating for 
PTSD was for assignment when symptoms were "[l]ess than the 
criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment."  A 30 percent disability rating for PTSD was 
for assignment when there was "[d]efinite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  A 50 percent disability rating for 
PTSD was for assignment when the "[a]bility to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment."  
A 70 percent disability rating was for assignment when the 
"[a]bility to establish or maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment."  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

In determining whether a 30 percent or 50 percent disability 
rating is appropriate, it is pertinent to note that, in Hood 
v. Brown, 4 Vet. App. 301 (1993), the United States Court of 
Veterans Appeals stated that the term "definite" in 38 
C.F.R. § 4.132 (1996) was "qualitative" in character, where 
as the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for the 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent opinion, 
dated November 9, 1993, the General Counsel of VA concluded 
that the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C. § 7104(c) 
(West 1991).  

Under the revised schedular criteria, a 10 percent disability 
rating is for assignment when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during times of stress, or when 
symptoms are controlled by continuous medication; a 30 
percent disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

After a review of the medical evidence of record, the Board 
finds that the veteran's PTSD symptomatology had remained 
stable and commensurate with the assigned disability ratings 
of 10 percent for the period September 27, 1996 through 
December 22, 1998, and 30 percent for the period December 22, 
1998, to February 16, 1999, but that since February 17, 1999, 
the medical evidence shows that the veteran's PTSD 
symptomatology has become more severe.  

In March 1997, the veteran's PTSD was evaluated to be in 
partial or social remission, accompanied by a GAF score of 
70.  In August 1997, the veteran's PTSD was characterized as 
chronic, but mild to moderate degree.  His major depressive 
disorder was reported to be resolved, and his GAF was 
reported to be 66.  The medical evidence does not show that 
the veteran's psychiatric state significantly changed from 
this level until February 17, 1999.  According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (hereinafter "DSM-IV"), a GAF of 61-70 indicates 
"[s]ome mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Thus, as the 
veteran's symptoms at this time were characterized as being 
fairly mild, the Board finds that, under either the old or 
revised criteria of Diagnostic Code 9411, the PTSD symptoms 
exhibited by the veteran more closely approximate the 10 
percent and 30 percent disability ratings assigned during the 
period September 27, 1996 through February 16, 1999. 

As of February 17, 1999, the medical evidence demonstrates 
that the PTSD symptoms exhibited by the veteran has worsened 
to a more chronically severe state.  The veteran's GAF 
fluctuated between a high of 48 in February 1999 to low of 
the 39 in October 1999, which is the date of the most recent 
psychiatric evaluation of record.  Pursuant to DSM-IV, a GAF 
of 41-50 indicates "[s]erious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
GAF of 31-40 "[s]ome impairment in reality testing or 
communication (e.g., speech illogical at times, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or 
mood..."  Indeed, the medical evidence of record between 
February 1999 and October 1999 generally shows that the 
veteran was becoming more depressed, irritable, frustrated, 
angry, anxious, and hopeless, as well as experiencing 
continued nightmares, flashbacks, intrusive thoughts, and 
social isolation.  Therefore, effective February 17, 1999, 
the Board finds that the PTSD symptomatology exhibited by the 
veteran more closely approximates the criteria provided under 
Diagnostic Code 9411 for a 50 percent disability rating, 
under either the old or revised criteria.  

The Board has also considered whether the assignment of the 
next higher disability rating of 70 percent, under either the 
old or revised criteria, is appropriate.  The Board finds, 
however, that the assignment of a 70 percent disability 
rating is not warranted, for the following reasons: although 
the veteran is socially isolated, he has been able to 
maintain a good relationship with his family; his speech has 
always been noted to be logical, coherent, and relevant; he 
has consistently maintained his personal appearance and 
hygiene; neither judgment nor thinking were ever noted to be 
significantly impaired; he has been able to perform chores 
around the house; he has never performed obsessional rituals; 
incidents of spatial disorientation been not been observed or 
reported; and the symptoms that are present are not 
productive of more than considerable social or industrial 
impairment. 

To summarize, in consideration of all of the evidence of 
record, and in conjunction with the application of the 
criteria listed under Diagnostic Code 9411, the Board 
concludes that the preponderance of the evidence is against 
the assignment of disability rating in excess of 10 percent, 
effective for the period September 27, 1996 through December 
22, 1998, and a disability rating in excess of 30 percent, 
effective for the period December 23, 1998 through February 
16, 1999.  However, the Board finds that a disability rating 
of 50 percent is warranted, effective February 17, 1999.  

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1999).  In this regard, the Board has 
considered the history of the veteran's disability, the 
current clinical manifestations, and the effect this 
disability may have on the earning capacity of the veteran 
under 38 C.F.R. §§ 4.1, 4.2, and finds that there has been no 
showing by the veteran that his PTSD has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A well-grounded claim not having been submitted, service 
connection for prostate cancer is denied.

A disability rating in excess of 10 percent, for the period 
September 27, 1996, to December 22, 1998, is denied.

A disability rating in excess of 30 percent, for the period 
December 23, 1998 to February 16, 1999, is denied.

A disability rating of 50 percent for PTSD is granted, 
effective February 17, 1999, subject to the governing laws 
and regulations concerning monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

